                     CIVIL CAUSE FOR STATUS CONFERENCE

BEFORE: JUDGE FEUERSTEIN


DATE: September 18, 2019              TIME: 11:15 am (30 min)


CASE NUMBER:      2:19-cv-01546-SJF-AKT

CASE TITLE:       Nin, et al v. County of Suffolk, et al

PLTFFS ATTY:      Richard Young
                          X present                    not present


DEFTS ATTY:          John DiCioccio and Arlene Zwilling
                      x present                  not present


COURT REPORTER:           COURTROOM DEPUTY: Bryan Morabito

OTHER:

 X    CASE CALLED.

      ARGUMENT HEARD / CONT'D TO                                     .

      DECISION:   ORDER(S) SIGNED / ENTERED ON THE RECORD / RESERVED.

OTHER: Discovery is referred to the Magistrate Judge and shall be completed by

1/13/20.   There will be no extensions.    Jury selection and trial is scheduled

before Judge Feuerstein on 2/10/2020 at 10:00 am.
